 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JESSICA A. MASSEY
     Assistant U.S. Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   (559) 497-4000
 5

 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                         )
                                                       )   NO. 1:15-cr-00049-NONE-SKO-3
10               Plaintiff,                            )
                                                       )
11         v.                                          )
                                                       )
12   PASCUAL GONZALES MAGALLANES,                      )   STIPULATION AND ORDER SETTING
                                                       )   FORTH BRIEFING SCHEDULE REGARDING
13               Defendant.                            )   DEFENDANT’S MOTION TO REDUCE
                                                       )   SENTENCE [DOC. 79]
14                                                     )
                                                       )
15                                                     )

16

17
                                                   BACKGROUND
18
                On June 22, 2021, defendant, filed his “Motion to Reduce Sentence Pursuant to 18 U.S.C.
19
     § 3582(C)(1)(A)(I) (Compassionate Release).” Doc. 79. The parties in this case desire to set a
20
     briefing schedule that will allow them to adequately address the legal and factual matters raised by the
21
     motion.
22
                THEREFORE, defendant Pascual Gonzales Magallanes, and the United States of America, by
23
     and through its counsel of record, Assistant United States Attorney Jessica A. Massey, hereby
24
     stipulate and agree to the following briefing schedule and request that the Court enter an order
25
     ///
26
     ///
27
     ///
28

29                                                         1
30
 1   reflecting this schedule:

 2          1.      Any opposition by the United States must be filed on or before July 12, 2021.

 3          2.      Any reply by the defendant must be filed on or before July 19, 2021.

 4

 5

 6   DATED: June 28, 2021                                PHILLIP A. TALBERT
                                                         Acting United States Attorney
 7

 8
                                                  By:    /s/ Jessica A. Massey
 9                                                       JESSICA A. MASSEY
                                                         Assistant U.S. Attorney
10

11   DATED: June 28, 2021
12
                                                 By:     /s/ Alekxia L. Torres Stallings
13                                                       ALEKXIA L. TORRES STALLINGS
                                                         Counsel for Defendant
14                                                       PASCUAL GONZALES MAGALLANES
15

16

17                                            IT IS SO ORDERED.

18   IT IS SO ORDERED.
19
        Dated:     July 1, 2021
20                                                      UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28

29                                                       2
30
